Citation Nr: 0021611	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-01 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to service connection for loss of reproductive 
capability, secondary to the veteran's service-connected 
shell fragment wound to the right thigh.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



VACATUR

In February 2000, the Board issued a decision that determined 
that the veteran had not submitted a Substantive Appeal as to 
the issue of entitlement to service connection for loss of 
reproductive capability, secondary to the veteran's service-
connected shell fragment wound to the right thigh.  The Board 
did so without providing the veteran notice and an 
opportunity to be heard.  As such, the veteran was 
effectively denied due process of law.  See VAOPGCPREC 9-1999 
(August 18, 1999); see also VAOPGCPREC 9-97 (February 11, 
1997).

The Board may vacate an appellate decision when a veteran is 
denied due process of law.  38 U.S.C.A. § 7104(a) (West Supp. 
2000); 38 C.F.R. § 20.904 (1999).  Accordingly, the February 
28, 2000, decision of the Board is vacated as to the remand 
directive which required the RO to provide the veteran with a 
Statement of the Case as to the issue of entitlement to 
service connection for loss of reproductive capability, 
secondary to the veteran's service-connected shell fragment 
wound to the right thigh.  A new decision will be entered as 
if the February 28, 2000, remand directive had never been 
issued.


ORDER

The February 28, 2000, Board remand directive as to the issue 
of entitlement to service connection for loss of reproductive 
capability, secondary to the veteran's service-connected 
shell fragment wound to the right thigh, is vacated.


INTRODUCTION

The veteran had active service from April 1968 to August 
1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

Initially, the Board notes that its consideration of the 
issue of entitlement to service connection for loss of 
reproductive capability, secondary to the veteran's service-
connected shell fragment wound to the right thigh, will be 
deferred pending completion of the development requested in 
the REMAND portion of this decision.

The Board also notes that the veteran's service 
representative, in a July 2000 Appellant's Brief, indicated, 
in the alternative, that the veteran also sought service 
connection for loss of reproductive capability on the basis 
of exposure to Agent Orange.  To date, the agency of original 
jurisdiction, the RO, has not addressed this aspect of the 
veteran's claim for service connection for loss of 
reproductive capability.  As appellate consideration of the 
issue of entitlement to service connection for loss of 
reproductive capability is being deferred pending further 
evidentiary development, the veteran's alternative claim for 
service connection due to Agent Orange exposure is referred 
to the RO further action, as warranted.


FINDING OF FACT

The veteran has submitted a claim that is plausible and 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for loss of 
reproductive capability, secondary to the veteran's service-
connected shell fragment wound to the right thigh, is well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION


The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are:  1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).  Where a claimant submits a well 
grounded claim, VA shall then assist the claimant in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

VA regulation provides that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall also be service-connected.  38 C.F.R. § 3.310(a) 
(1999).  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

In this respect, review of the record shows that the veteran 
is in receipt of service connection for a shell fragment 
wound to the right thigh.  VA treatment records contain a 
diagnosis of erectile dysfunction.  A June 1995 entry 
reflects the veteran's history of a shrapnel wound to his 
right thigh.  It was noted that the veteran had not been able 
to have children since this injury, although he had fathered 
a child prior to this injury.  Physical examination of the 
veteran's genitalia showed a large eight-centimeter depressed 
scar in the medial upper right thigh, which was minimally to 
mildly tender on palpation.  There was no atrophy of the 
veteran's testicles.  In pertinent part, it was noted in the 
assessment that the veteran had a shrapnel wound to the right 
thigh, with probable injury to the male reproductive system, 
as the veteran had been fertile.

In light of the above, the Board finds medical evidence of a 
current disability and its possible relationship to the 
veteran's service-connected shell fragment wound to the right 
thigh.  As such, the Board finds that the veteran has 
submitted a well grounded claim of entitlement to service 
connection for loss of reproductive capability, secondary to 
the veteran's service-connected shell fragment wound to the 
right thigh.


ORDER

The claim of entitlement to service connection for loss of 
reproductive capability, secondary to the veteran's service-
connected shell fragment wound to the right thigh, is well 
grounded.


REMAND

In view of the Board's decision above, that the veteran has 
submitted a well grounded claim of entitlement to service 
connection for loss of reproductive capability, secondary to 
the service-connected shell fragment wound to the right 
thigh, VA is now required to fulfill its duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).

Therefore, to ensure full compliance with VA's duty to assist 
the veteran, the issue of entitlement to service connection 
for loss of reproductive capability, secondary to the 
veteran's service-connected shell fragment wound to the right 
thigh, will not be decided, pending a REMAND for the 
following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-February 1997 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's erectile dysfunction 
and claimed loss of reproductive 
capability, should be obtained by the RO 
and incorporated into the claims file.

2.  A VA genitourinary examination should 
be scheduled and conducted, in order to 
determine the nature of the veteran's 
erectile dysfunction and claimed loss of 
reproductive capability.  All indicated 
studies should be performed, and all 
findings should be recorded in detail.

Specifically, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
erectile dysfunction and claimed loss of 
reproductive capability, if shown 
clinically, are proximately due to or the 
result of the veteran's service-connected 
shell fragment wound to the right thigh.  
The examiner should provide a rationale 
as to any opinion expressed.  If the 
examiner cannot offer such an opinion 
without resort to speculation, he or she 
should so state.

3.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
examination.

4.  The veteran should be advised that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (1999).

5.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

6.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for loss of 
reproductive capability, secondary to the 
veteran's service-connected shell 
fragment wound to the right thigh, having 
considered all pertinent law and 
regulation, in light of any additional 
treatment records received and the 
examination report findings.

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 



